                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF MONTANA BUTTE DIVISION

 UNITED STATES OF AMERICA                                                     JUDGMENT IN A CRIMINAL CASE

 V.
                                                                              Case Number: CR 19-15-BU-DWM-1
 AREL! CRUZ RAMOS                                                             USM Number: 17608-046
                                                                              John Rhodes
                                                                              Defendant's Attorney



THE DEFENDANT:
 ~     pleaded guilty to count(s)                            1
       pleaded nolo contendere to count(s) which was
 •     acceoted bv the court
       was found guilty on count(s) after a plea ofnot
 •     ~uilty

The defendant is adjudicated guilty of these offenses:
 Title & Section/ Nature of Offense                                                                  Offense Ended          Count
 8: l326A.F - Illegal Reentry                                                                        04/21/2019             1




The defendant is sentenced as provided in pages 2 through                            of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)
 D     Count(s)     D is     D    are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                             Judgment -- Page 2 of 5


DEFENDANT:                 AREL! CRUZ RAMOS
CASE NUMBER:               CR 19-15-BU-DWM-l

                                                       IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Time served as to Count 1, to run concurrently with any sentence imposed in Gallatin County Justice Court, DN: YK-19-1500. There
will be no term of supervision to follow.

Upon the defendant's release from custody, it is ordered that the defendant be remanded to the custody and control of the Bureau of
Immigration and Customs Enforcement as it has been established that the defendant is an alien who may be subject to deportation
proceedings. The Court recommends that Immigration and Customs Enforcement begin immediate removal proceedings if deemed
appropriate.

 0     The court makes the following recommendations to the Bureau of Prisons:




 1Z1   The defendant is remanded to the custody of the United States Marshal.
 0     The defendant shall surrender to the United States Marshal for this district:


          0    at                                   D       a.m.      D     p.m.       on

          0     as notified by the United States Marshal.

 0     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          0     before 2 p.m. on
          0     as notified by the United States Marshal.
          0     as notified by the Probation or Pretrial Services Office.


                                                              RETURN
I have executed this judgment as follows:


         Defendant delivered on _ _ _ _ _ _ __ _ _ _ to


a t - - - - - - - - - - - - ~ with a certified copy of this judgment.




                                                                      UNITED STATES MARSHAL

                                                                      By: _ _ __ _ _ _ _ _ __ _ _ _ __                              _
                                                                      DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                      Judgment -- Page 3 of 5


DEFENDANT:                ARELI CRUZ RAMOS
CASE NUMBER:               CR 19-15-BU-DWM-l

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: No Term of Supervised Release
Imposed.
 AO 245B (Rev. TXN 2/ 18) Judgment in a Criminal Case                                                                      Judgment -- Page 4 of 5


DEFENDANT:                    AREL! CRUZ RAMOS
CASE NUMBER:                   CR 19-15-BU-DWM-1

                                        CRIMINAL MONETARY PENALTIES
     The defendant must a the total criminal mone     enalties under the schedule of a                      ents on Sheet 6.
                                    Assessment                                                                Fine                    Restitution
 TOTALS                                 $100.00                                                               $.00                           $.00
                    Special Assessment waived on motion of the government.


            •               The determination of restitution is deferred until
                            (A0245C) will be entered after such determination.
                                                                                An Amended Judgment in a Criminal Case


            •               The defendant must make restitution (including community restitution) to the following payees in the
                            amount listed below.

         lfthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.




 D      Restitution amount ordered pursuant to plea agreement $
 •     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the          D fine                            D restitution
        •       the interest requirement for the                 •     fine                            •     restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
•• Findings for the total amount of losses are required under Chapters 109A, 110, I JOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
 AO 2458 (Rev. TXN 2/ 18) Judgment in a Criminal Case                                                                          Judgment -- Page 5 of5


DEFENDANT:                     AREL! CRUZ RAMOS
CASE NUMBER:                   CR 19-15-BU-DWM-1

                                                   SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      •     Lump sum payments of$                due immediately, balance due

        D     not later than                                      , or

        •     in accordance with           •      C,          •          D,      •      E,or         •      F below; or

 B      D     Payment to begin immediately (may be combined with                 D      C,           •      D,or               •       F below); or

 C      D     Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g. , months or years), to commence _ __ _ (e.g., 30 or 60 days) after the date of this judgment;
              or

 D      •     Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E      •     Payment during the term of supervised release will commence within _ _ _ _ _ _ (e.g. , 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that
              time; or

 F      IZI   Special instructions regarding the payment of criminal monetary penalties:
              The government has waived payment of the special assessment of $100.00.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 D      Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        D Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 D      The defendant shall pay the cost of prosecution.
 D      The defendant shall pay the following court cost(s):
 D      The defendant shall forfeit the defendant's interest in the following property to the United States:



2
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) N T A Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs
